Citation Nr: 1401175	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1992 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for service connection for PTSD as a result of a military sexual trauma (MST) with a staged evaluation of: 30 percent effective May 14, 2008, 100 percent effective June 2, 2008 (due to over 21 days of hospitalization), and 10 percent effective August 1, 2008.  Following the Veteran's timely Notice of Disagreement (NOD), Decision Review Officer (DRO) review of the Veteran's claim was initiated and resulted in an increase to a higher 30 percent rating in an April 2010 decision, effective August 1, 2008.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  While it does contain evidence not contained in the physical claims folder, it does not contain evidence not yet considered by the RO.

The issue of entitlement to rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of the Veteran's claim, her PTSD has resulted in occupational and social impairment due to symptoms of passive suicidal ideation, auditory hallucinations, panic attacks occurring more than once per week, memory loss, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for an initial 50 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board is granting a 50 percent rating for PTSD and remanding the matter of entitlement to a rating in excess of 50 percent, any deficiency in the duty not notify and assist is nonprejudicial.  

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's PTSD has been rated as 30 percent disabling throughout the rating period on appeal (outside of the one month, temporary total disability rating awarded effective in 2008).  She believes she is entitled to a higher initial rating.  Her PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47. See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Since 2008, the Veteran has had two VA Compensation and Pension examinations for PTSD, the first of which came in March 2010.  There, the Veteran was diagnosed with chronic to moderate PTSD as well as major depressive disorder secondary to PTSD by a VA psychologist and assigned a GAF score of 55.  The examiner reviewed the Veteran's claims file and electronic record and noted the extensive history of the Veteran's participation in various VA psychiatric programs, including the VA Domiciliary Substance Abuse Program (January 19, 2007 to May 30, 2008 and July 20, 2008 to October 30, 2009) and the Women's Trauma Recovery Center Mental Health Residential Rehabilitation Treatment Program.  The examiner also noted the Veteran's participation in several VA PTSD support groups.  The Veteran reported a suicide attempt in 1997, but denied any suicidal ideation since then.  She also reported using several medications to treat her psychiatric issues.  The Veteran's "marked history of substance abuse" was noted, including cocaine dependence, alcohol dependence, nicotine dependence, and cannabis abuse-but the Veteran reported sobriety since October 2006.  

The Veteran self-reported symptoms of sleep disturbance, irritability, agitation, anger outburst, traumatic nightmares, anxiety, and depression.  She stated that she had "no thrill in life" and cried frequently.  She reported disliking large crowds and an increased appetite and weight gain, with her overeating being emotionally driven.  She reported social isolation, the inability to focus, and "spotty" concentration.  She also reported hearing male voices whispering to her, as well as shadows.  She reported living with a 70 year old male friend with whom she trusted and maintained a good relationship.  She also reported being separated from her husband for the last three and a half years.  She reported a good relationship with her parents.  Her last period of employment ended in August 2006, when she worked as a subcontractor.  

The examiner noted that the Veteran's grooming and hygiene were adequate, she possessed good eye contact, and interacted in a cooperative and pleasant matter.  No inappropriate behavior was exhibited.  The examiner further noted a mildly dysphoric mood with restricted affect.  The Veteran's speech was constant, clear, logical, and coherent.  No paranoia, delusions, or hallucinations were present.  Thought processes were clear and coherent with no indications of irrelevant detail, repeated words or phrases, or loose, illogical connections between thoughts.  The Veteran denied panic attacks.  Homicidal ideation was denied, but the examiner noted that the Veteran "experienced passive suicidal ideation without any plan or intent" within the past fourth months.  No compulsive, obsessive, or ritualistic behaviors were noted, nor was impaired impulse control.  

The examiner concluded that the Veteran's psychiatric symptoms would likely contribute to occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks.  The symptoms listed in making this determination were: intense intrusive recollections, disturbing dreams about sexual trauma, marked physiological and psychological arousal when something reminds her of trauma, avoidance of thoughts, activities, situations, and conversations that reminded her of the MST, a loss of interest in things she used to enjoy, social detachment, restriction in affect, trouble falling or staying asleep, irritability and anger outburst, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner further recommended that the Veteran resume individual and group psychotherapy.  

The Veteran's second VA examination occurred in March 2012.  The examiner noted the Veteran's continuing PTSD and assigned a GAF score of 57.  A further diagnosis of major depression was noted, but the examiner marked that it was not possible to differentiate symptoms between the two conditions, and that the depression was in fact secondary to the PTSD.  The examiner concluded that the Veteran's mental disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In the "evidence review" section of the report, the examiner stated that, "review...suggests PTSD symptoms remain basically the same as in the previous C&P [exam]."  

The Veteran reported that she and her husband had reconciled and began living together again in February 2012.  She denied having any close friends outside of her parents.  She reported going to church every Friday night and to the movies with her husband twice a month.  She further reported that she was currently a full time student at a community college, not having worked since 2006.  

The examiner noted the Veteran's good hygiene and normal gait.  Affect was listed as appropriate outside an episode of crying when discussing the history of her MST.  Thought processes were noted as clear, logical, linear, coherent, and goal directed.  No psychotic symptomatology was noted.  The Veteran self-reported suffering from anxiety in large groups or around unfamiliar men, with symptoms of nail-biting, leg jumping, sweating, and worrying.  She reported anger spurts and frustration with emotional outbursts, yelling, and throwing objects.  She reported feeling depressed, worthless, and isolated, as well as over-eating when depressed.  Orientation to person, place, and time was normal and no obsessive or ritualistic behavior was noted.  The Veteran reported suffering from panic attacks once or more per week, in which she suffered from tunnel vision, nail biting, sweating, trembling, sensations of shortness of breath or smothering, dizziness/feeling lightheaded, feeling detached from herself, having a fear of losing control, having a fear of dying, numbness/tingling, and chills/hot flashes.  

The examiner marked that the Veteran suffered from memory deficits such as losing small items, forgetting why she went into a room, needing a shopping list, and other examples that fall within the normal range of memory.  The Veteran reported that she suffered from impaired impulse control when it came to overeating, which led to a negative effect on her mood.  She further reported her one previous suicide attempt after a "cocaine binge," which led to rehab.  She denied any present suicidal or homicidal ideation.  She reported sleep troubles due to racing thoughts that often required her to take medication, as well as nightmares two times a week.  

The Veteran reported that she had a cocaine problem in the past, but had been clean for six years prior to the date of the examination.  She also reported a past drinking problem.  

The examiner marked that the Veteran reexperienced her trauma via recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; and intense psychological distress at exposure to internal or external cures that symbolize or resemble an aspect of the traumatic event.  The examiner further marked that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma; made efforts to avoid activities, places or people that arouse recollections of the trauma; and had a feeling of detachment or estrangement from others.  The examiner marked the Veteran, as a result of her trauma, experienced difficulty falling or staying asleep, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  All of the above symptoms were marked as existing for more than a month, and the examiner marked that they caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In the specific "symptoms" assessment section of the examination report, the examiner marked that the Veteran suffered from depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

After reviewing both the Veteran's compensation and pension examinations and resolving reasonable doubt in her favor, the Board concludes that a higher 50 percent initial rating is warranted.  At the March 2010 examination, the examiner specifically noted that he detected a passive suicidal ideation in the Veteran, which was present in at least the prior four months.  The Veteran also stated she heard voices in her head and "saw shadows".  At the March 2012 examination, the examiner marked symptoms of panic attacks (occurring more than 1 week), memory loss, and difficulty in establishing and maintaining effective work and social relationships.  Despite the fact that neither examiner marked that the Veteran's PTSD would lead to occupational and social impairment with reduced reliability and productivity, the criteria for the 50 percent rating under DC 9411, the above symptoms at the very least create a question as to which of two evaluations shall be applied.  Thus, the higher 50 percent rating must be granted under § 4.7.  


ORDER

An initial 50 percent rating for PTSD is granted.


REMAND

Entitlement to an initial rating in excess of 50 percent for PTSD

The Veteran indicated on her VA Form 9 that she wished to receive a Travel Board hearing.  This hearing was scheduled for October 2012.  The Veteran was a no-show at this date.  

Notice of the October 2012 hearing was mailed to the Veteran at an address in Tyler, Texas.  However, a Corporate Award and Rating Data sheet shows that the Veteran's mailing address is in Jacksonville, Texas.  Thus, the Board finds that the Veteran should be scheduled for an additional hearing before a Veteran's Law Judge.  Notice of the hearing must be mailed to her at her current mailing address in Jacksonville, Texas.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  Notice of the hearing must be mailed to her at her current mailing address in Jacksonville, Texas.  See Corporate Award and Rating Data sheet, dated September 17, 2012.  A copy of the letter notifying the Veteran of the hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


